Fourth Court of Appeals
                                San Antonio, Texas
                                      March 29, 2019

                                   No. 04-18-00747-CV

                       Marcelo GALVAN Jr. and Analicia R. Galvan,
                                    Appellants

                                             v.

      Cledson MACEDO DE CARVALHO, Kristina Carvalho and Jagaland Co., LLC,
                               Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018CVH001835-D1
                        Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to April 19, 2019.

                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court